Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restrictions
Applicant’s election of Invention I, Claims 1-15 in the reply filed on 11/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 14 recites the limitation "the adhesive layer " in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose this limitation will be interpreted as an adhesive layer.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 8-10, 12, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 20210225727 A1; hereinafter “Chen”).

In re Claim 1, Chen discloses a semiconductor package structure (fig. 1K upside-down view; also figs. 1A-1J will be referred to for different labels), comprising:
a first redistribution layer (110, 116) (fig. 1E; ¶ 0026, 0031) having a first surface (a first surface has been interpreted as the surface facing conductive connectors 112; hereinafter S1) 
at least one conductive pattern 110B (¶ 0030) and at least one dielectric layer 116 stacked on each other, wherein the at least one conductive pattern comprises a plurality of landing pads 110B (patterned conductive layer portions 110B outside the underfill 116 have been interpreted as landing pads), and each of the plurality of landing pads 110B is separated from the at least one dielectric layer 116;
a plurality of conductive connectors 112 (¶ 0031) located on the first surface S1, wherein each of the plurality of conductive connectors 112 corresponds to and is electrically connected to one of the plurality of landing pads 110B;
a chip 114 (¶ 0030) disposed on the first surface S1, wherein the chip 114 is electrically connected to the first redistribution layer (110, 116); and
an encapsulant 118’ (¶ 0033, 0034) that encapsulates the chip 114 and the plurality of conductive connectors 112.

In re Claim 2, Chen discloses the semiconductor package structure according to claim 1 (fig. 1K upside-down view), wherein the plurality of conductive connectors 112 are a plurality of conductive pillars (¶ 0031).

In re Claim 5, Chen discloses the semiconductor package structure according to claim 1 (fig. 1K upside-down view), wherein there is no physical contact between the plurality of conductive connectors 112 and the at least one dielectric layer 116.

In re Claim 6, Chen discloses the semiconductor package structure according to claim 1 (fig. 1K upside-down view), wherein the width of a top surface of the plurality of conductive 

In re Claim 8, Chen discloses the semiconductor package structure according to claim 1 (fig. 1K upside-down view), wherein the encapsulant 118’ covers side walls of the plurality of conductive connectors 112 and side walls of the plurality of landing pads 110B.

In re Claim 9, Chen discloses the semiconductor package structure according to claim 1 (fig. 1K upside-down view), wherein side walls of the plurality of conductive connectors 112 are only covered by the encapsulant 118’.

In re Claim 10, Chen discloses the semiconductor package structure according to claim 1 (fig. 1K upside-down view), wherein the plurality of conductive connectors 112 and the plurality of landing pads 110B are separated from the at least one dielectric layer 116 by the encapsulant 118’.

In re Claim 12, Chen discloses the semiconductor package structure according to claim 1 (fig. 1K upside-down view), further comprising:
a second redistribution layer 120 (¶ 0035) located on the encapsulant 118’ and electrically connected to the first redistribution layer (110, 116) through the plurality of conductive connectors 112.

In re Claim 13, Chen discloses the semiconductor package structure according to claim 12 (fig. 1K upside-down view), further
a plurality of first conductive terminals 122 (¶ 0036) disposed on the second redistribution layer 120 and electrically connected to the second redistribution layer 120; and
.


Claim(s) 1, 2, 7, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US 20190363064 A1; hereinafter “Lu”).

In re Claim 1, Lu discloses a semiconductor package structure (figs. 5A-5H wherein fig. 5H shows the final package structure), comprising: 
a first redistribution layer (10, 11h) (¶ 0017, 0019) having a first surface 101 (¶ 0019) and a second surface 102 (¶ 0017) opposite to the first surface 101, wherein the first redistribution layer comprises: 
at least one conductive pattern (10r, 10p) (¶ 0017, 0034) and at least one dielectric layer 11h (¶ 0019) stacked on each other, wherein the at least one conductive pattern comprises a plurality of landing pads 10p, and each of the plurality of landing pads 10p is separated from the at least one dielectric layer 11h; 
a plurality of conductive connectors 13 (¶ 0016) located on the first surface 101, wherein each of the plurality of conductive connectors 13 corresponds to and is electrically connected to one of the plurality of landing pads 10p; 
a chip 11 (¶ 0016) disposed on the first surface 101, wherein the chip 11 is electrically connected to the first redistribution layer (10, 11h); and 
an encapsulant (12a, 12b, 12c) (¶ 0016) that encapsulates the chip 11 and the plurality of conductive connectors 13.

In re Claim 2, Lu discloses the semiconductor package structure according to claim 1 (fig. 5H), wherein the plurality of conductive connectors 13 are a plurality of conductive pillars (¶ 0016).

In re Claim 7, Lu discloses the semiconductor package structure according to claim 1 (fig. 5H), wherein a side wall of each of the plurality of conductive connectors 13 is continuously connected to a side wall of the landing pad 10p corresponding thereto.

In re Claim 14, Lu discloses the semiconductor package structure according to claim 1 (fig. 5H), wherein the chip 11 has an active surface 111 (¶ 0021) and a rear surface 112 (¶ 0040) opposite to the active surface 111, and the rear surface 112 is adhered to the dielectric layer through the adhesive layer (¶ 0040).

In re Claim 15, Lu discloses the semiconductor package structure according to claim 1 (fig. 5H), wherein the chip 11 has an active surface 111 (¶ 0021) and a rear surface 112 (¶ 0040) opposite to the active surface 111, and the active surface 111 is connected to the conductive pattern 13 through a plurality of conductive bumps (14r, 15) (¶ 0028-0029).

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih et al. (US 20210257335 A1; hereinafter “Shih”).

In re Claim 1, Shih discloses a semiconductor package structure (figs. 3-14 wherein fig. 14 shows the final semiconductor package structure), comprising:
a first redistribution layer (140, 146) (¶ 0029, 0036) having a first surface and a second surface opposite to the first surface (as shown in fig. 4, an upper surface and a lower surface), wherein the first redistribution layer comprises:
at least one conductive pattern 140 and at least one dielectric layer 146 stacked on each other, wherein the at least one conductive pattern comprises a plurality of landing pads 140 
a plurality of conductive connectors 130 (¶ 0028) located on the first surface, wherein each of the plurality of conductive connectors 130 corresponds to and is electrically connected to one of the plurality of landing pads 140;
a chip 120 (¶ 0028) disposed on the first surface, wherein the chip 120 is electrically connected (e.g., via contact pads 122; ¶ 0037) to the first redistribution layer (140, 146); and
an encapsulant 160 (¶ 0031) that encapsulates the chip 120 and the plurality of conductive connectors 130.

In re Claim 11, Shih discloses the semiconductor package structure (figs. 3-14 wherein fig. 14 shows the final semiconductor package structure) according to claim 1, wherein a part of the encapsulant 160 is embedded in the at least one dielectric layer 146 (lower part of the encapsulant 160 is embedded on the upper surface of the dielectric layer 146).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu, as applied to claim 1 above.

In re Claim 3, Lu discloses the semiconductor package structure according to claim 2 (fig. 5H), wherein the height of the plurality of conductive pillars 13 is equal to or greater than 150 μm (¶ 0020), which overlaps the claimed range between 80um and 300um.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Lu and form the conductive pillars having the height between 80um and 300um in order to match at least the height of the chip (¶ 0019-0020 of Lu).

In re Claim 4, Lu discloses the semiconductor package structure according to claim 3 (fig. 5H), wherein the height of the plurality of conductive pillars 13 is at least 100 um (¶ 0020).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893